DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 11/15/2022.
Claims 1, 6-7, 9, 17, 22-23, 25 and 29-30 have been amended.

Response to Arguments

Applicant’s arguments with respect to claims 1-30 filed on 11/15/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17 and 29-30 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”). 
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Kuo discloses “Uplink Transmission Methods Based on Collision-Triggered Adaptation” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for wireless communications by a user equipment (UE), comprising: 
maintaining at least one inactivity timer ([0062] “When the delay for transmission of traffic from the LCH exceeds the threshold, then the method may include, at 140, modifying the LCP setting for this LCH. In one example, as discussed in further detail below, the LCP setting may be modified for a limited time controlled by a timer.” See [171, 0032]. [0066] “the modifying 140 may include starting a timer when the LCH is switched to a modified LCP setting.”) to detect when uplink or downlink data transfer between the UE and a network entity has stalled due to one or more reasons not involving radio conditions (See aforesaid [0062] and [0056] “when the transmission of packets corresponding to such traffic is stopped or cancelled (deprioritized) due to resource collision with other uplink transmission, such as PUSCH or PUCCH.” See [171, 0027].); and 
expediting one or more recovery actions ([0060 and Fig. 1] “a method of autonomous LCP adaptation upon collision” and aforesaid [0062 and Fig. 1] “When the delay for transmission of traffic from the LCH exceeds the threshold, then the method may include, at 140, modifying the LCP setting for this LCH.” See [171, 0030 and 0027]) if the at least one inactivity timer expires due to the one or more reasons (Note that Kuo describes that the recovery action starts with starting the timer, instead of timer being expired. This will be discussed in view of Tsai.).
It is noted that while disclosing a resource prioritization, Kuo does not specifically teach about actions upon a timer being expired. It, however, had been known in the art before the effective date of the instant application as shown Tsai as follows;
actions if the at least one inactivity timer expires ([Tsai, 0172] “for a regular BSR procedure triggered due to the expiry of the retxBSR-Timer, the UE may consider that the LCH (which has data available for transmission) that triggers the regular BSR procedure has the highest priority for transmission when the regular BSR procedure is triggered.” See [676, P16].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Tsai in order to optimize data rate, latency, reliability and mobility such that “The UE may signal/transmit an SR with the highest priority via a valid PUCCH resource if the PUCCH resources for the triggered SRs are overlapping with each other.” [Tsai, 0151]. 

Regarding claim 17, it is a processing system claim corresponding to the method claim 1, except the limitations except “a memory comprising computer-executable instructions; and one or more processors configured to execute the computer-executable instructions” ([0115 and Fig. 4b] “Apparatus 20 may further include or be coupled to a memory 24 (internal or external), which may be coupled to processor 22, for storing information and instructions that may be executed by processor 22”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 29, it is a processing system claim corresponding to the method claim 1, except “means for” (aforesaid [0115 and Fig. 4b]) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 30, it is a non-transitory computer-readable medium for wireless communication by a user equipment (UE), corresponding to the method claim 1, except “computer-executable instructions that, when executed by one or more processors of a processing system” (aforesaid [0115 and Fig. 4b]), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Claim(s) 2 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and further in view of Silva et al. (WO 2021/001480, “Silva”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claims 2 and 18, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about when to start the timer. It, however, had been known in the art before the effective date of the instant application as shown Silva as follows;
the method of claim 1 and the processing system of claim 17, respectively, wherein the at least one inactivity timer comprises an uplink inactivity timer that is started upon arrival of uplink data into a modem layer or an application processor ([Silva, P13] “the wireless device 12 starts or restarts the data inactivity timer 24 if the wireless device transmits or receive data, e.g., at the MAC layer.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Silva in order to recover effectively from different types of failures such that “the report reports the cause of the wireless device performing the NAS recovery procedure as being expiry of a data inactivity time” [Silva, P2]. 

Claim(s) 3 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and Silva et al. (WO 2021/001480, “Silva”), and further in view of Xue et al. (US 2022/0022137, “Xue”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claims 3 and 19, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about when to stop or restart the timer. It, however, had been known in the art before the effective date of the instant application as shown Xue as follows;
the method of claim 2 and the processing system of claim 18, respectively, wherein the uplink inactivity timer is stopped or restarted if the uplink data is transmitted ([Xue, 0075] “If the terminal device detects newly transmitted downlink data or uplink data during the PDCCH monitoring, an inactivity timer (inactivity timer) is enabled or restarted”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Xue in order to efficiently conserve power consumption and reduce resource overheads such that “skipping monitoring the first-type WUS in the short DRX cycle can reduce a possibility of sending the first-type WUS, to reduce the resource overheads.” [Xue, 0016]. 

Claim(s) 4-5 and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and further in view of Cirik et al. (US 2020/0146059, “Cirik”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claims 4 and 20, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about when to stop or restart the timer. It, however, had been known in the art before the effective date of the instant application as shown Cirik as follows;
the method of claim 1 and the processing system of claim 17, respectively, wherein the at least one inactivity timer comprises a downlink inactivity timer that is started if downlink data is expected in at least one of the modem layer or an application processor ([Cirik, 0395] “if a MAC-PDU is transmitted in a configured uplink grant or received in a configured downlink assignment: if an ongoing random access procedure associated with the activated serving cell is successfully completed in response to receiving a PDCCH addressed to C-RNTI, the MAC entity may start or restart the BWP inactivity timer associated with the active DL BWP.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Cirik in order to have robust connections in congested wireless communications such that “the embodiments of the technology disclosed herein may relate to random access procedure in a multicarrier communication system.” [Cirik, 0035]. 

Regarding claims 5 and 21, the method of claim 4 and the processing system of claim 20, respectively, wherein the downlink inactivity timer is stopped or restarted if downlink data is received (See [Cirik, 0395]).

Claim(s) 6, 16, 22 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and further in view of Gao et al. (US 2021/0337453, “Gao”).
Regarding claims 6 and 22, It is noted that while disclosing a resource prioritization, Kuo does not specifically teach about declaring RLF. It, however, had been known in the art before the effective date of the instant application as shown Gao as follows;
the method of claim 1 and the processing system of claim 17, respectively, wherein the expediting one or more recovery actions comprises declaring a radio link failure (RLF) ([Gao, 0027] “if the indication of link failure instance is received from the PHY layer, the UE shall increment a counter for the beam failure instance or indication, i.e., BFI_COUNTER, by 1, and when the BFI_COUNTER is not less than the pre-configured one threshold, a beam failure event is declared.”) and expediting a connection procedure if the inactivity timer expires due to the one or more reasons ([Gao, 0029] “New candidate beam identification: One or more DL RSs are configured as candidate RSs for a new candidate beam. If the L1-RSRP (reference signal received power) results (as a metric for the new beam) associated with the DL RS is not worse than the pre-defined threshold, the DL RS can be assumed as a new candidate beam, (i.e., q_new).”, and [Gao, 0030] “c) Link recovery request:”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Gao in order to reduce energy consumption and latency in wireless link recovery schemes such that “includes initializing, by the first radio terminal, a recovery request procedure” [Gao, 0005]. 

Regarding claims 16 and 28, the method of claim 1 and the processing system of claim 17, respectively, further comprising indicating information to a client or application regarding at least one of: the inactivity timer (This alternative is not examined.); or the one or more recovery actions ([Gao, 0027] “When a beam failure event is declared and/or at least one new candidate beam is found, the UE shall initialize a PRACH transmission associated with the selected RS q_new from step-b (when the channel quality of any DL RSs as a candidate beam for recovery is all worse than the threshold, any one of DL RS can be selected randomly), where each DL RS for a new beam is associated with one or more PRACH occasions. For example, in FIG. 1B, N SS blocks, also called a SS/PBCH block, are respectively associated with N PRACH occasions. [Gao, 0031] d) gNB response for recovery: After transmitting a PRACH transmission for a link recovery request, the UE monitors the PDCCH”).
The rational and motivation for adding this teaching of Gao is the same as for claim 6. 

Claim(s) 7-9 and 23-25 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and Gao et al. (US 2021/0337453, “Gao”), and further in view of Wei et al. (US 2019/0098689, “Wei”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claims 7 and 23, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about time expiration due to a mismatch or a misalign. It, however, had been known in the art before the effective date of the instant application as shown Wei as follows;
the method of claim 6 and the processing system of claim 22, respectively, wherein the one or more reasons comprise at least one mismatch in configuration between the UE and network ([Wei, 0090] “the DRX Inactivity Timer may expire at timing positions that do not align with the edges of a subframe.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Wei in order to efficiently control DRX operation for wireless communication networks such that “an indication of a new transmission over a physical downlink control channel (PDCCH); starting or restarting, by processing circuitry of the UE, a DRX Inactivity Timer (drx-InactivityTimer) in a first symbol” [Wei, 0018]. 

Regarding claims 8 and 24, the method of claim 7 and the processing system of claim 23, respectively, wherein the at least one mismatch in configuration comprises: a mismatch in connected discontinuous reception (C-DRX) state ([Wei, 0090] “the DRX Inactivity Timer may expire at timing positions that do not align with the edges of a subframe.”); a mismatch in bandwidth part (BWP) configuration; a mismatch in ciphering or integrity parameters; a mismatch in medium access control (MAC) control element (CE) procedures; or a mismatch in access class barring assumptions (These alternatives are not examined.).

Regarding claim 9, the method of claim 6, wherein the one or more reasons comprise at least one of: an ongoing scheduling request (SR); an ongoing random access channel (RACH) procedure; lack of uplink data transmission or lack of downlink data acknowledgement (These alternatives are not examined.); or a mismatch in configuration between the UE and network ([Wei, 0090] “the DRX Inactivity Timer may expire at timing positions that do not align with the edges of a subframe.”).
The rational and motivation for adding this teaching of Wei is the same as for claim 7. 

Regarding claim 25, the processing system of claim 22, wherein the one or more reasons comprise at least one of: an ongoing scheduling request (SR); an ongoing random access channel (RACH) procedure; lack of uplink data transmission or lack of downlink data acknowledgement (These alternatives are not examined.); a mismatch in configuration between the UE and network ([Wei, 0090] “the DRX Inactivity Timer may expire at timing positions that do not align with the edges of a subframe.”); downlink status is not received; or expected downlink traffic feedback is not received, wherein the expected downlink traffic feedback comprises at least one of: a transmission control protocol (TCP) acknowledgment, a TCP response, or an application response (This alternative is not examined.).
The rational and motivation for adding this teaching of Wei is the same as for claim 7. 

Claim(s) 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and Gao et al. (US 2021/0337453, “Gao”), and further in view of Cui et al. (US 2015/0334588, “Cui”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about time expiration due to no response received. It, however, had been known in the art before the effective date of the instant application as shown Cui as follows;
the method of claim 6, wherein the one or more reasons comprise at least one of: downlink status is not received; or expected downlink traffic feedback is not received ([Cui, 0016] “The TCP segment is retransmitted if the transmitter hasn't received the TCP ACK (Acknowledge) for the TCP segment after the timer expires.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Cui in order to achieve fast recovery from greater packet losses such that “a fast recovery method comprising: evaluating data download qualities of non-current RATs (Radio Access Technologies) to obtain a candidate RAT list” [Cui, 0006]. 

Regarding claim 11, the method of claim 10, wherein the expected downlink traffic feedback comprises at least one of: a transmission control protocol (TCP) acknowledgment ([Cui, 0016] “The TCP segment is retransmitted if the transmitter hasn't received the TCP ACK (Acknowledge) for the TCP segment after the timer expires.”), a TCP response, or an application response (These alternatives are not examined.).

Claim(s) 12-14 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and further in view of Park et al. (US 2021/0007036, “Park”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claim 12, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about time expiration due to no response received. It, however, had been known in the art before the effective date of the instant application as shown Park as follows;
the method of claim 1, further comprising selecting a value of the at least one inactivity timer based on one or more considerations ([Park, 0084] “when a BER of physical downlink control channel (PDCCH) exceeds a predetermined threshold, the terminal 610 may determine that an out-of-sync has occurred.”, and [Park, 0085] “if the PDCCH BLER does not satisfy a predetermined reference value until the T310 timer expires, the terminal 610 may determine that an RLF occurs (S603).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Park in order for uninterrupted communication connection to be achieved between two wireless network entities such that “providing handover methods for reducing a data interruption time due to an outage that may occur in a handover procedure” [Park, 0005]. 

Regarding claim 13, the method of claim 12, wherein the one or more considerations relate to at least one of: modem capability, application processor capability, a type of the data (These alternatives are not examined.), application requirements ([Park, 0085] “if the PDCCH BLER does not satisfy a predetermined reference value until the T310 timer expires, the terminal 610 may determine that an RLF occurs (S603).”), a radio access technology (RAT), or channel conditions (These alternatives are not examined.).

Regarding claim 14, the method of claim 13, wherein the application requirements relate to at least one of latency (This alternative is not examined.), quality of service (QOS) ([Park, 0085] “if the PDCCH BLER does not satisfy a predetermined reference value until the T310 timer expires, the terminal 610 may determine that an RLF occurs (S603).”), or service level agreements (This alternative is not examined.).

Regarding claim 26, the processing system of claim 17, 
wherein the one or more processors are configured to cause the processing system to select a value of the at least one inactivity timer based on one or more considerations, 
wherein: the one or more considerations relate to at least one of: modem capability, application processor capability, a type of the data, application requirements ([Park, 0084] “when a BER of physical downlink control channel (PDCCH) exceeds a predetermined threshold, the terminal 610 may determine that an out-of-sync has occurred.”, and [Park, 0085] “if the PDCCH BLER does not satisfy a predetermined reference value until the T310 timer expires, the terminal 610 may determine that an RLF occurs (S603).”), a radio access technology (RAT), or channel conditions; and the application requirements relate to at least one of latency, quality of service (QOS) (See above [Park, 0085]), or service level agreements.
The rational and motivation for adding this teaching of Park is the same as for claim 12. 

Claim(s) 15 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2020/03145681, “Kuo”) and its provisional application, 62/825171 (“171”) in view of Tsai et al. (US 2021/0144762, “Tsai”) and its provisional application, 62/934676 (“676”) and Park et al. (US 2021/0007036, “Park”), and further in view of Johansson et al. (US 2013/0294307, “Johansson”).
Examiner’s note: in what follows, references are drawn to Kuo unless otherwise mentioned.
Regarding claims 15 and 27, it is noted that while disclosing a resource prioritization, Kuo does not specifically teach about time expiration due to no response received. It, however, had been known in the art before the effective date of the instant application as shown Johansson as follows;
the method of claim 12 and the processing system of claim 26, respectively, further comprising adjusting the value of the inactivity timer based on at least one of a data type or a volume of data ([Johansson, claim 12] “adjust the UE internal timer start value based on a condition which is one or more of: a volume of the data transmission”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Kuo by using the features of Johansson in order optimize support for large amount of data traffic in congested mobile networks such that “the UE detects one or more predefined traffic conditions. The UE adaptively adjusts RLF triggering parameters based on the predefined traffic conditions.” [Johansson, 0012].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number and email address are as follows; 571-272-5009, harry.kim2@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411